Exhibit 10.1 AMENDMENT NO. 2 TO CREDIT AGREEMENT This Amendment No. 2 to Credit Agreement dated as of July30, 2007 (this “Amendment”) is entered into with reference to the Credit Agreement dated as of June27, 2006, as amended by that certain Amendment No. 1 to Credit Agreement dated as of March 28, 2007, among The McClatchy Company, as the Borrower, Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer, JPMorgan Chase Bank, N.A., as Syndication Agent and the other Lenders party thereto (as so amended, the “Credit Agreement”).Capitalized terms used in this Amendment and not otherwise defined herein are used with the meanings set forth for those terms in the Credit Agreement. 1.Amendments.The Borrower and the Administrative Agent (acting with the consent of the Required Lenders) hereby agree to amend the Credit Agreement as follows: (a)Section 7.07(a) of the Credit Agreement is hereby amended and restated to read in its entirety as follows: (a)Consolidated Interest Coverage Ratio.The Borrower shall not permit the Consolidated Interest Coverage Ratio as of the last day of any fiscal quarter of the Borrower to be less than 3.00 to 1.00 from the Closing Date through July1, 2007; 2.75 to 1.00 from September30, 2007 through September28, 2008; and 3.00 to 1.00 from and after December28, 2008; provided, however, that if the Ratings assigned by S&P or Moody’s to the Facilities shall at any time be A- or better or A-3 or better, respectively, then this covenant shall cease to be operative. (b)Section7.07(b) of the Credit Agreement is hereby amended and restated to read in its entirety as follows: “Consolidated Total Leverage Ratio.The Borrower shall not permit the Consolidated Total Leverage Ratio as of the last day of any fiscal quarter of the Borrower to be greater than 5.00 to 1.00 from September30, 2007 through March30, 2008; 4.75 to 1.00 from June29, 2008 through September28, 2008; 4.25 to 1.00 from December28, 2008 to September27, 2009; and 4.00 to 1.00 from and after December27, 2009.” 2.Conditions Precedent.The effectiveness of this Amendment shall be conditioned upon the receipt by the Administrative Agent of (a) counterparts of this Amendment executed by the Borrower, (b) written consents hereto executed by the Required Lenders in substantially the form of ExhibitA attached hereto and (c) written consents hereto executed by all of the Guarantors in substantially the form of Exhibit B attached hereto. 3.Representations and Warranties.The Borrower represents and warrants to the Administrative Agent and the Lenders that, as of the date of this Amendment, (i) no Default has occurred and remains continuing, and (ii) the representations and warranties contained in ArticleV of the Credit Agreement and each other Loan Document or which are contained in any document furnished at any time under or in connection with the Credit Agreement are true and correct as if made on the date hereof, except for representations and warranties which expressly speak as of a particular date, in which case they shall be true and correct as of such earlier date and except that the representations and warranties contained in subsections (a) and (b) of Section5.05 of the Credit Agreement shall refer to the most recent statements furnished pursuant to clauses (a) and (b), respectively, of Section6.01 of the Credit Agreement. 4.Confirmation.In all other respects, the terms of the Credit Agreement and the other Loan Documents are hereby confirmed. 5.Counterparts.This Amendment may be executed in any number of counterparts, and all of such counterparts taken together shall be deemed to constitute one and the same instrument. 6.Governing Law.This Amendment shall be governed by and construed in accordance with the laws of the State of New York. IN WITNESS WHEREOF, the Borrower and the Administrative Agent have executed this Amendment as of the date first written above by their duly authorized representatives. THE McCLATCHY COMPANY By:/s/ Patrick J. Talamantes Name: Patrick J. Talamantes Title: VP-Finance, CFO & Asst. Secretary BANK OF AMERICA, N.A., as Administrative Agent By: /s/ Ken Puro Name: Ken Puro Title:Vice President [Exhibit A to Amendment] CONSENT OF LENDER This Consent of Lender is delivered by the undersigned Lender to Bank of America, N.A., as Administrative Agent, with reference to the Credit Agreement dated as of June 27, 2006 (the “Credit Agreement”), among The McClatchy Company, as the Borrower, Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer, JPMorgan Chase Bank, N.A., as Syndication Agent and the other Lenders party thereto (the “Credit Agreement”).Capitalized terms used herein are used with the meanings set forth for those terms in the Credit Agreement. The undersigned is a party to the Credit Agreement and hereby consents to the execution and delivery of the proposed Amendment No.2 to Credit Agreement by the Administrative Agent on behalf of the Lenders party to the Credit Agreement, substantially in the form of the draft presented to the undersigned. BANK OF AMERICA, N.A., as Administrative Agent By:/s/ KenPuro Title: Vice President [Exhibit B to Amendment] CONSENT AND REAFFIRMATION OF GUARANTOR This Consent and Reaffirmation of Guarantor is delivered by the undersigned Guarantor to Bank of America, N.A., as Administrative Agent, with reference to the Guaranty dated as of May 4, 2007 (the “Guaranty”) delivered pursuant to the Credit Agreement dated as of June 27, 2006 (the “Credit Agreement”), among The McClatchy Company, as the Borrower, Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer, JPMorgan Chase Bank, N.A., as Syndication Agent and the other Lenders party thereto (the “Credit Agreement”).Capitalized terms used herein are used with the meanings set forth for those terms in the Credit Agreement. Each of the undersigned is a party to the Guaranty and hereby consents to the execution and delivery of the proposed Amendment No.2 to Credit Agreement, substantially in the form of the draft presented to the undersigned.By its execution hereof, each of the undersigned hereby (i) acknowledges and reaffirms all of its obligations and undertakings under the Guaranty and (ii) acknowledges and agrees that the Guaranty is and shall remain in full force and effect in accordance with the terms thereof. McClatchy Newspapers, Inc. By:/s/ Patrick J. Talamantes Its:VP, Finance, CFO & Assistant Secretary East Coast Newspapers, Inc. By: /s/ Patrick J. Talamantes Its: VP & Assistant Secretary The News and Observer Publishing Company By: /s/ Patrick J. Talamantes Its:VP & Assistant Secretary Tacoma News, Inc. By: /s/ Patrick J. Talamantes Its: VP & Assistant Secretary San Luis Obispo Tribune, LLC By:The McClatchy Company, its Sole Member By: /s/ Patrick J. Talamantes Its: VP-Finance, CFO & Asst. Secretary McClatchy Management Services, Inc. By: /s/ Patrick J. Talamantes Its: President Miami Herald Media Company By: /s/ Patrick J. Talamantes Its:VP, Asst. Secretary & Asst. Treasurer Macon Telegraph Publishing Company By: /s/ Patrick J. Talamantes Its: VP, Asst. Secretary & Asst. Treasurer Columbus Ledger-Enquirer, Inc. By: /s/ Patrick J. Talamantes Its: VP, Asst. Secretary & Asst. Treasurer Gulf Publishing Company, Inc. By: /s/ Patrick J. Talamantes Its: VP, Asst. Secretary & Asst. Treasurer The Bradenton Herald, Inc. By: /s/ Patrick J. Talamantes Its: VP, Asst. Secretary & Asst. Treasurer The Sun Publishing Company, Inc. By: /s/ Patrick J. Talamantes Its: VP, Asst. Secretary & Asst. Treasurer Nittany Printing and Publishing Company By: /s/ Patrick J. Talamantes Its: VP, Asst. Secretary & Asst. Treasurer The State Publishing Company By: /s/ Patrick J. Talamantes Its: VP, Asst. Secretary & Asst. Treasurer The Charlotte Observer Publishing Company By: /s/ Patrick J. Talamantes Its: VP, Asst. Secretary & Asst. Treasurer Wichita Eagle and Beacon Publishing Company, Inc. By: /s/ Patrick J. Talamantes Its: VP, Asst. Secretary & Asst. Treasurer Pacific Northwest Publishing Company, Inc. By: /s/ Patrick J. Talamantes Its: Executive VP & Asst. Corporate Secretary Lexington H-L Services, Inc. By: /s/ Patrick J. Talamantes Its: VP, Asst. Secretary & Asst. Treasurer Cypress Media, Inc. By: /s/ Patrick J. Talamantes Its: VP, Asst. Secretary & Asst. Treasurer Cypress Media, LLC By: /s/ Patrick J. Talamantes Its: VP, Asst. Secretary & Asst. Treasurer Quad County Publishing, Inc. By: /s/ Patrick J. Talamantes Its: VP, Asst. Secretary & Asst. Treasurer Star-Telegram Operating, Ltd. By:Cypress Media, LLC, its General Partner By:Cypress Media, Inc., its Sole Member By: /s/ Patrick J. Talamantes Its: VP, Asst. Secretary & Asst. Treasurer McClatchy U.S.A., Inc. By: /s/ Patrick J. Talamantes Its: VP, Asst. Secretary & Asst. Treasurer
